The plaintiffs prayed for injunction and for damages to realty. The defendant demurred on the ground that the petition did not state facts sufficient to authorize the grant of injunctive or other equitable relief. After reciting that the petition prayed for full and permanent damages to the land by reason of the alleged trespass, the judge in his order stated: "It is ordered that the within and foregoing demurrer is hereby sustained, and all equitable relief sought is hereby stricken from the petition." The plaintiffs excepted to this order.  Held, that the writ of error must be dismissed, the bill of exceptions having been prematurely sued out, the only ruling complained of not being one which finally disposed of the case, and there being no reason why the plaintiffs could not protect their rights by exceptions pendente lite. Richter v.  Macon Gas Co., 144 Ga. 650 (2) (87 S.E. 895); Hitchcock
v. Hamilton, 184 Ga. 700 (192 S.E. 726); Henderson v.  Anderson, 188 Ga. 118 (3 S.E.2d 97); Mauldin v.  Kendrick, 192 Ga. 741 (16 S.E.2d 555).
Writ of error dismissed. All the Justices concur, except Atkinson, P. J., disqualified.
                      No. 13885. OCTOBER 16, 1941.